Appeal from a judgment of the Supreme Court (Feldstein, J.), entered May 24, 2005 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CELR article 78, to review a determination of the Board of Fa-role denying petitioner’s request for parole release.
Since the September 2003 determination giving rise to this CELR article 78 proceeding, petitioner has reappeared before the Board of Farole and his request for parole release again has been denied. Given petitioner’s subsequent reappearance before the Board in August 2005, the instant appeal is now moot and must be dismissed (see Matter of Marnell v New York State Div. of Parole, 20 AD3d 805 [2005]).
Crew III, J.P., Feters, Spain, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.